 In the Matter of MCLOUGHLIN MANUFACTURING COMPANYandAMAL-GAMATED CLOTHING WORKERS OF AMERICA, LOCAL #373, AFFILIATEDWITH THE C. I. O.Case No. R-1961.-Decided August 1 4, 19/0Jurisdiction:garment manufacturing.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union and request that certification be obtained;election necessary.Employees laid off because of seasonal slumpheldeligible to vote.Unit AppropriateforCollectiveBargaining:production employees exclusive ofsupervisory, clerical, and maintenance employees.DefinitionsEmployees laid off because of seasonal slump in businessheldto be stillemployees of the Company where its policy is to reemploy the same employeesfrom year to year for the work of the peak season.Mr. L. T. Dwyer,of Indianapolis, Ind., for the Company.Mr. Leon M. Despres,of Chicago, Ill.,Mr. Harold E. Freed,ofSouth Bend, Ind., andMr. Frank Napolitano,of Indianapolis, Ind.,for the Union.Miss Grace AlIcEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 10, 1940, Amalgamated Clothing Workers of America,Local #373, affiliated with the C. I. 0., herein called the Union, filedwith the Regional Director for the Eleventh Region (Indianapolis,Indiana) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of McLoughlinManufacturing Company, Peru, Indiana, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On July 15, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered an26 N. L R. B., No. 62.578 McLOUGHLIN MANUFACTURING COMPANY57.9nvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On July 18, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice, a hearing was held on July 25, 1940, at Peru,Indiana, before Arthur R. Donovan, the Trial Examiner duly desig-nated by the Board.The Company was represented by its president,and the Union by counsel and by two of its representatives, all ofwhom participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYMcLoughlin Manufacturing Company is an Indiana corporationwhich has its principal office at Indianapolis, Indiana.At its plantat Peru, Indiana, it is engaged in the manufacture of underwear andsportswear of woven cotton and rayon knitted fabrics.During ,the 10months ending June 1, 1940, it purchased raw materials to the valueof approximately $300,000, of which 90 per cent were shipped to theplant from outside the State. Its finished products during the sameperiod were valued at approximately $400,000, of which 90 per centwere shipped to points outside the State.The parties stipulated that the Company is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, Local #373,affiliatedwith the C.I.0., is a labor organizationwhichadmits to membershipemployees ofthe Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company and the Union stipulated for the purpose of thisproceeding that the Company refused to recognize the Union untilcertified by the Board. In its petition the Union claimed to represent70 per cent of 150 employees in the unit that we have found to beappropriate.In support of its claim it submitted to the RegionalDirector 97 authorization and application cards, 73 of which boresignatures of persons whose names appear on the Company's payroll of April 6, 1940.We find that a question has arisen concerning the representationof employees of the Company. 580DECISIONSOF NATIONAL LABORRELATIONS BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated that the appropriate unit shouldconsist ofall production employees of the Company, exclusive of supervisory,clerical, andmaintenance employees.We seeno reasonto departfrom the desires of the parties in this regard.We find that all production employees of the Company employedat its plant at Peru, Indiana, excluding supervisory, clerical, andmaintenance employees, constitute a unit appropriate for the purposesof collective bargaining, and that said unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THEDETERMINATION OF REPRESENTATIVESAs already noted the Union claimed to represent 70 per cent of 150employees in the unit that we have found to be appropriate, andsubmitted to the Regional Director evidence of substantial member-ship.We find that the question concerning representation can bestbe resolved by means of an election by secret ballot.The Union requested that the pay roll of March 16, 1940, be usedto determine eligibility to vote, whereas the Company asked to havethe pay roll of June 15, 1940, used for this purpose.Between March16 and June 15 some 50 employees were laid off becauseof a seasonalslump in the business of the plant. It is admittedly the policy of theCompany to reemploy the same employees from year to year for thework of the peak season, which ordinarily extends from Novemberuntil the end of March. For this reason such employees have aninterest in bargaining negotiations with the Company, and are in effectonly temporarily laid off.Under the circumstances we consider thatthe employees who are laid off after March 16 are still employees ofthe Company and are entitled to participate in the choice of repre-sentatives.In accordance with our usual practice we shall directthat employees eligible to vote shall be those within the appropriateunit during the pay-roll period immediately preceding the Directionof Election herein.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceedings, the Board makes the following: McLOUGHLIN MANUFACTURING COMPANY581CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of McLoughlin Manufacturing Company, Peru,Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production employees of the Company,exclusive of super-visory, clerical,and maintenance employees, constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section 9 (b) ofthe Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,49 Stat. 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,it ishereby.DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith McLoughlin Manufacturing Company, Peru,Indiana, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty(30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director of theEleventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations,among all production employees ofthe Com-pany employed at its plant at Peru, Indiana, who were employedduring the pay-roll period next preceding the date of this Directionof Election, including employees who did not work during such pay-roll period because they were ill or on vacation and employees whowere then or have since been temporarily laid off,but excluding super-visory, clerical,and maintenance employees,and any employees whohave since quit or been discharged for cause,to determine whether ornot they desire to be represented by Amalgamated Clothing Workersof America,Local #373, affiliated with the C.1.0., for the purposesof collective bargaining.MR. EDWIN S.SMITH took no part in the consideration of the aboveDecision and Direction of Election.323429-42-vol 26-33